Case 3:18-cv-12598-MAS-LHG Document 10 Filed 10/05/18 Page 1 of 1 PagelD: 175

DeNITTIS OSEFCHEN PRINCE, P.C. KAZEROUNI LAW GROUP, APC
Ross H. Schmierer, Esq. (RS-7215) Abbas Kazerounian, Esq.

525 Route 73 North, Suite 410 (Pro Hae Vice forthcoming)

Marlton, New Jersey 08053 245 Fischer Avenue, Unit D1

(856) 797-9951 Costa Mesa, CA 92626
sdenittis@denittislaw.com (800) 400-6808
rschmierer@denittislaw.com ak@kazlg.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Acutecare Health System, LLC,
Case No.: 3:18-cv-12598-MAS-LHG

Plaintiffs,
v. NOTICE OF VOLUNTARY DISMISSAL

The Olson Research Group, Inc.,

Defendant.

 

 

Pursuant to Rule 41(a)(1)(A)(i), Plaintiff hereby voluntarily dismisses this action without
prejudice as to Plaintiff's individual claims and without prejudice as to the claims of any absent

putative class members.

DeNITTIS OSEFCHEN PRINCE, P.C.

By:  s/Ross H. Schmierer
Ross H. Schmierer, Esq.
525 Route 73 North, Suite 410
Marlton, New J ersey 08053
(T): (856) 797-9951
rschmierer@denittislaw.com

 

So Ordered this I a

af Wwr 20h

ion. ef Shipp, USDJ
